SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A [x] Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 [] Transition Report Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Colorado 75-2811855 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 2911 South County Road 1260 Midland, Texas 79706 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(432) 563-3974 Securities Registered Pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01 par value American Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo þ Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer¨Accelerated FilerþNon-Accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant as of March 12, 2007 was approximately $144,669,863, based on the closing price of the common stock on the same date. At March 12, 2007 there were 12,067,166 shares of common stock outstanding. Explanatory Note We originally filed our Annual Report on Form 10-K for the fiscal year ended December 31, 2006 on March 15, 2007 (the “Original Filing”).This Amendment No. 1 on Form 10-K/A (“Form 10-K/A”) is being filed to revise certain disclosures we made under Items 6 and 7 of the Original Filing.Generally, the Items amended relate to our presentation of gross profit (exclusive of depreciation), our cash flow from operations, our accrued liabilities, the related party nature of our subordinated notes, and our presentation of revenue from the sale of rental equipment. In addition to the amendments described above, Item 15 of the Original Filing has also been amended to contain (1) the currently dated certifications from our Chief Executive Officer and Chief Accounting Officer required under Section 302 of the Sarbanes-Oxley Act of 2002, revised to reflect the exact wording required by Regulation S-K Item 601(b)(31), (2) the currently dated certifications from our Chief Executive Officer and Chief Accounting Officer required under Section 906 of the Sarbanes-Oxley Act of 2002, revised to identify the Form 10-K for the year ended December 31, 2006, as amended by this Amendment, as the period report covered thereby, and (3) the currently dated, consent of our independent registered public accounting firm to the use of its report on our consolidated balance sheets as of December 31, 2005 and December 31, 2006 and the related consolidated statements of income, stockholders’ equity and cash flows for the years ended December 31, 2004, 2005 and 2006 in the specified registration statements.The updated certifications are attached to this Form 10-K/A as Exhibits 31.1, 31.2, 32.1 and 32.2, and the updated consent is attached to this Form 10-K/A as Exhibit 23.1. As described above, this Form 10-K/A amends Items 6, 7 and 15 of the Original Filing. We did not make any revisions to Items 1, 1A, 1B, 2, 3, 4, 5, 7A, 8, 9, 9A, 9B, 10, 11 12, 13 or 14 of the Original Filing, and thus, these Items remain in effect as of the date of the Original Filing and are not included as part of this Form 10-K/A. 1 ITEM 6.SELECTED FINANCIAL DATA In the table below, we provide you with selected historical financial data.We have derived this information from our audited consolidated financial statements for each of the years in the five-year period ended December 31, 2006.This information is only a summary and it is important that you read this information along with our audited consolidated financial statements and related notes, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under Item 7 below, which discusses factors affecting the comparability of the information presented.The selected financial information provided is not necessarily indicative of our future results of operations or financial performance. Year Ended December 31, 2002 2003 2004 2005(1) 2006 (in thousands, except per share amounts) CONSOLIDATED STATEMENTS OF INCOME AND OTHER INFORMATION: Revenues $ 10,297 $ 12,750 $ 15,958 $ 49,311 $ 62,729 Costs of revenue, exclusive of depreciation shown separatelybelow 5,572 6,057 6,951 31,338 39,308 Gross margin(2) 4,725 6,693 9,007 17,973 23,421 Depreciation and amortization 1,166 1,726 2,444 4,224 6,020 Other operating expenses 1,718 2,292 2,652 4,890 5,270 Operating income 1,841 2,675 3,911 8,859 12,131 Total other income (expense)(3) (471 ) (671 ) 603 (1,798 ) (256 ) Income before income taxes 1,370 2,004 4,514 7,061 11,875 Income tax expense 584 697 1,140 2,615 4,287 Net income 786 1,307 3,374 4,446 7,588 Preferred dividends 107 121 53 ─ ─ Net income available to common stockholders $ 679 $ 1,186 $ 3,321 $ 4,446 $ 7,588 Net income per common share: Basic $ 0.19 $ 0.24 $ 0.59 $ 0.59 $ 0.67 Diluted $ 0.16 $ 0.23 $ 0.52 $ 0.52 $ 0.66 Weighted average shares of common stock outstanding: Basic 3,649 4,947 5,591 7,564 11,405 Diluted 4,305 5,253 6,383 8,481 11,472 EBITDA(4) $ 3,511 $ 4,397 $ 7,796 $ 13,282 $ 19,541 As of December 31, 2002 2003 2004 2005 2006 (in thousands) BALANCE SHEET INFORMATION: Current assets $ 5,084 $ 3,654 $ 7,295 $ 24,642 $ 55,170 Total assets 23,937 28,270 43,255 86,369 135,552 Long-term debt (including current portion) 8,847 10,724 15,017 28,205 18,392 Stockholders’ equity 13,001 14,425 22,903 45,690 101,201 2 (1) The information for the periods presented may not be comparable because of our acquisition of SCS in January 2005.For additional information regarding this acquisition, you should read the information under “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 13. Certain Relationships, Related Transactions and Director Independence–
